Case 8:20-cv-00043-SB-ADS Document 191-50 Filed 05/14/21 Page 1 of 12 Page ID
                                  #:3765




Summary Judgment Ex. 36b

                        Davis Declaration
                               Exhibit B
Case 8:20-cv-00043-SB-ADS Document 191-50 Filed 05/14/21 Page 2 of 12 Page ID
                                  #:3766
Case 8:20-cv-00043-SB-ADS Document 191-50 Filed 05/14/21 Page 3 of 12 Page ID
                                  #:3767
Case 8:20-cv-00043-SB-ADS Document 191-50 Filed 05/14/21 Page 4 of 12 Page ID
                                  #:3768
Case 8:20-cv-00043-SB-ADS Document 191-50 Filed 05/14/21 Page 5 of 12 Page ID
                                  #:3769
Case 8:20-cv-00043-SB-ADS Document 191-50 Filed 05/14/21 Page 6 of 12 Page ID
                                  #:3770
Case 8:20-cv-00043-SB-ADS Document 191-50 Filed 05/14/21 Page 7 of 12 Page ID
                                  #:3771
Case 8:20-cv-00043-SB-ADS Document 191-50 Filed 05/14/21 Page 8 of 12 Page ID
                                  #:3772
Case 8:20-cv-00043-SB-ADS Document 191-50 Filed 05/14/21 Page 9 of 12 Page ID
                                  #:3773
Case 8:20-cv-00043-SB-ADS Document 191-50 Filed 05/14/21 Page 10 of 12 Page ID
                                   #:3774
Case 8:20-cv-00043-SB-ADS Document 191-50 Filed 05/14/21 Page 11 of 12 Page ID
                                   #:3775
Case 8:20-cv-00043-SB-ADS Document 191-50 Filed 05/14/21 Page 12 of 12 Page ID
                                   #:3776
